Citation Nr: 1704606	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  05-26 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.

2.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral neuropathy, right lower extremity, to include as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for peripheral neuropathy, left lower extremity, to include as secondary to diabetes mellitus type II.

5.  Entitlement to an effective date prior to November 24, 2010 for the grant of service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus type II with erectile dysfunction. 

7.  Entitlement to an initial evaluation in excess of 10 percent for GERD.

8.  Entitlement to an increased initial evaluation for peripheral neuropathy, right upper extremity, associated with diabetes mellitus type II, rated as 10 percent disabling prior to May 26, 2009, 30 percent disabling prior to May 22, 2014, and rated 50 percent disabling thereafter.

9.  Entitlement to an increased initial evaluation for peripheral neuropathy, left upper extremity, associated with diabetes mellitus type II, rated as 10 percent disabling prior to May 26, 2009, 20 percent disabling prior to May 22, 2014, and rated 40 percent disabling thereafter.

10.  Entitlement to an increased initial evaluation for thrombosis, TIA or cerebral infarction associated with diabetes mellitus type II.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to April 2, 2012.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.  His service included deployment to the Republic of Vietnam, and his VA Form DD214 indicates that he earned a Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2004, October 2004, December 2011, April 2012, and November 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The claims of entitlement to an increased rating for diabetes and peripheral neuropathy of the bilateral upper extremities were denied in a March 2008 Board decision.  The Veteran appealed this decision and in July 2008 the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand (JMR) filed by the representatives of both parties.  The JMR indicated that the Board's decision was to be vacated and remanded to obtain and consider VA treatment records from 2007 and 2008.  July 2008 JMR (citing Bell v. Derwinski, 2 Vet. App. 611 (1992) (per curiam) (holding that the Secretary has constructive knowledge of documents generated by VA and, therefore, those items are before the Board)).  In November 2008, the Board remanded the appeal of those claims in accordance with the JMR.  The required development has been completed.

In multiple substantive appeals to the Board via VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  These hearing requests were withdrawn in April 2016.  38 C.F.R. § 20.704(e) (2016).

The claims pertaining to an increased rating for diabetes mellitus type II (diabetes) and peripheral neuropathy of the bilateral upper extremities are characterized as evaluations of an initial rating.  Service connection for diabetes was granted in a March 2004 rating decision and a second rating decision was issued later than month continuing the initial rating.  Service connection for peripheral neuropathy of the bilateral upper extremities was granted in an October 2004 rating decision.  As it pertains to both claims, in March 2005, within a year of the grants of service connection, the Veteran submitted a statement in support of claim in which he requested a reevaluation of the disability ratings for those conditions as they had worsened.  That March 2005 filing constitutes new and material evidence received prior to the expiration of the appeal period.  38 C.F.R. § 3.156(b).  Accordingly, the Board recognizes them as original claims of entitlement to an increased initial evaluation.

The April 2012 rating decision denied two separate claims of service connection: one for PTSD and a second for depression, previously claimed as anxiety disorder, not otherwise specified, mild and also as a nervous condition.  Both claims were previously denied in separate rating decisions that became final.  38 U.S.C.A.         § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103.  Additionally, all of the psychiatric diagnoses stemmed from the same reported symptomatology.  Accordingly, on appeal, the Board has recharacterized the claims as a single request to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23, Vet. App. 1, 4-9 (2009) ("[T]he advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits."); see also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Board notes that this characterization is also consistent with the Veteran's representatives' understanding of the claim.  See November 2016 Appellate Argument.

A November 2014 rating decision granted service connection for thrombosis, TIA or cerebral infarction.  In April 2015, the Veteran filed a timely notice of disagreement (NOD) with the initial evaluation of this disability, thereby placing the issue in appellate status.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Subsequently, a March 2016 rating decision awarded a partial grant of the claim for an increased initial evaluation, however because this was a partial grant the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Accordingly, the claim is listed on the title page, and will be discussed in the REMAND section below.  As a statement of the case (SOC) has not yet been issued, remand is required for the issuance of a SOC.  See Manlincon, 12 Vet. App. at 240-41. 

The evidence of record suggests that the Veteran's service-connected disabilities prevent him from securing and maintaining substantially gainful employment.  The Veteran has already been granted entitlement to a TDIU from April 2, 2012 onward, however it is alleged that entitlement to this benefit is warranted from an earlier date.  See November 2016 Appellate Argument.  The Board notes that this claim of entitlement to a TDIU is considered part-and-parcel of the increased rating claims on appeal and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The Board acknowledges that in January 2016, the Veteran perfected a separate appeal via VA Form 9 for entitlement to service connection for tinnitus.  At present, that issue has not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35.  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent in regard to the January 2016 VA Form 9, the Board declines to take any further action on that issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed). 

Below, the Board will grant the requests to reopen the previously denied claims of entitlement to service connection for an acquired psychiatric disorder and hypertension.  These reopened claims will be further addressed in the REMAND portion of the decision below and are remanded to the agency of original jurisdiction (AOJ).  The claims of service connection for peripheral neuropathy of the bilateral lower extremities, of an increased rating for GERD and diabetes and thrombosis, TIA or cerebral infarction, and of entitlement to a TDIU prior to April 2, 2012, are also addressed in the REMAND portion of the decision below and are remanded to the AOJ.  Lastly, the Board will issue a partial grant of the claims of an increased rating for peripheral neuropathy of the bilateral upper extremities.  As this is only a partial grant, these claims will remain on appeal.  See AB, 6 Vet. App.       at 38.  They will also be discussed in the REMAND portion of the decision below and are remanded to the AOJ.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disability was previously denied in an October 2004 rating decision on the basis that the Veteran's psychiatric condition did not meet the Diagnostic and Statistical Manual of Mental Disorders criteria for a diagnosis of PTSD.

2.  Evidence received since the October 2004 rating decision denying service connection for an acquired psychiatric disorder was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for an acquired psychiatric disorder.

3.  Service connection for hypertension was denied in an October 2004 rating decision on the basis that the condition was neither incurred in nor related to active service and because there was no relationship between the condition and the Veteran's service-connected diabetes.   

4.  Evidence received since the October 2004 rating decision denying service connection for hypertension was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for hypertension.

5.  There is no evidence of a formal or informal claim of service connection for GERD prior to November 24, 2010.

6.  For the entire appeal period, the Veteran's peripheral neuropathy, right upper extremity, manifests in severe incomplete paralysis of the median nerve.

7.  For the entire appeal period, the Veteran's peripheral neuropathy, left upper extremity, manifests in severe incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for reopening the claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.  § 3.156 (2016).

3.  The criteria for an effective date prior to November 24, 2010 for the grant of service connection for GERD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

4.  The criteria for an initial 50 percent rating for peripheral neuropathy, right upper extremity, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8515 (2016).

5.  The criteria for an initial 40 percent rating for peripheral neuropathy, left upper extremity, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8515 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As this decision reopens the previously denied claims of entitlement to service connection and hypertension and remands them for further development, the Board need not discuss VA's duties to notify and assist regarding those issues.  This decision also provides for a partial grant of the claims of entitlement to an increased initial evaluation for peripheral neuropathy of the right and left upper extremities, but then remands these two claims for further development.  In light of that 
forthcoming development, VA's duties to notify and assist have not yet been complete and, thus, need not be addressed at this time.  Therefore, the following only pertains to the claim of entitlement to an effective date prior to November 24, 2010 for the grant of service connection for GERD.

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

The appeal arises from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With regard to the effective date claim, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  Neither the Veteran nor his attorney have identified any additional evidence that might support the Veteran's claim.  Thus, the Board is satisfied that VA has complied with its duty to assist.

II.  New and Material Evidence

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  The presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute new evidence.  Untalan v. Nicholson, 20 Vet.App. 467, 470 (2006).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purposes of evaluating a request to reopen a previously denied claim, the credibility of new evidence will be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Acquired Psychiatric Disorder

Service connection for PTSD was denied in an October 2004 rating decision on the basis that the Veteran's psychiatric condition did not meet the Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria for a diagnosis of PTSD. New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Service connection for anxiety disorder, not otherwise specified, was denied in an August 2008 rating decision on the basis that the psychiatric disorder was not incurred in or related to the Veteran's active service.  The Veteran appealed this decision and a SOC was issued in August 2009.  The Veteran did not perfect an appeal of this decision to the Board and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As discussed in the INTRODUCTION section of this decision, the two claims have been recharacterized as a single request to reopen a previously denied claim of entitlement to an acquired psychiatric disorder.  

Since the prior denials, the Veteran has alleged that his acquired psychiatric disorder is secondary to his service-connected disabilities.  While a new theory of entitlement, on its own, is not considered new evidence for the purposes of reopening a previously denied claim, in this instance, the Veteran's allegation is supported by an April 2012 VA examination report in which the examiner wrote that the Veteran's serious medical conditions could exacerbate a depressive disorder.

As the April 2012 VA examination report was not of record or considered in the prior denials, it is new.  As it tends to show that the Veteran's acquired psychiatric disorder may have been caused or aggravated by his service-connected disabilities, thereby furthering his new theory of secondary service connection, it is material.  

Therefore, the Board finds that the evidence received since the October 2004 and August 2008 denials was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for an acquired psychiatric disorder is warranted.  The claim will be further addressed in the REMAND section of the decision below.

B.  Hypertension

Service connection for hypertension was denied in an October 2004 rating decision on the basis that the condition was neither incurred in nor related to active service and because there was no relationship between the condition and the Veteran's service-connected diabetes.   See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Since the prior denial, in November 2016 the Veteran submitted a treatise that indicates that hypertension and type II diabetes appear to be associated clinically as a syndrome.  In November 2016, the Veteran's representative alleged that medical literature indicates that hypertension can increase in severity as a result of coexisting diabetes, and that the July 2004 and January 2012 VA examination reports are inadequate as they relied on testing for microalbuminuria, which the representative alleged is only relevant in persons with type I diabetes.

Without reaching a determination as to the representative's allegations, the Board finds that the November 2016 treatise is new evidence because it was not of record or considered at the time of the prior denial and that it is also material because it lends support to a secondary theory of service connection.

Therefore, the Board finds that the evidence received since the October 2004 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for hypertension is warranted.  The claim will be further addressed in the REMAND section of the decision below.

III.  Earlier Effective Date

The Veteran seeks an effective date prior to November 24, 2010 for the grant of service connection for GERD.  For the reasons that follow, the Board finds that an earlier effective date is not warranted.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later.           38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A "claim" is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."     38 C.F.R. § 3.1.  An informal claim is any communication or action indicating an intent to apply for benefits.  38 C.F.R. § 3.155(a).  However, such a communication must identify the benefit sought.

The Veteran's GERD is service connected effective November 24, 2010, the date of receipt of the claim.  Upon review of the record, the Board can find no statements or filings prior to November 24, 2010 that could be interpreted as a formal or informal claim.  The Board acknowledges that there is medical evidence of related complaints that pre-date November 24, 2010, e.g., June 2010 VA treatment record (the Veteran reported taste sense changes, slow gastric emptying, and heartburn), however there are no communications or actions indicating an intent to apply for benefits.  Moreover, as the claim of entitlement to service connection for GERD had not been previously adjudicated, the provisions of 38 C.F.R. § 3.156 are inapplicable.

Accordingly, the preponderance of the evidence is against an effective date prior to November 24, 2010 for the grant of service connection for GERD; there is no doubt to be resolved; an earlier effective date is not warranted.  See 38 U.S.C.A.                § 5107(b); 38 C.F.R. § 3.102.

IV.  Increased Rating

A.  Legal Framework

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's peripheral neuropathies of the bilateral upper extremities are rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515, the DC corresponding to impairment of the median nerve.

Under DC 8515, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve of either upper extremity.  Moderate incomplete paralysis of the median nerve of the major upper extremity is rated as 30 percent disabling.  Moderate incomplete paralysis of the median nerve of the minor upper extremity is rated as 20 percent disabling.  Severe incomplete paralysis of the median nerve of the major upper extremity is rated as 50 percent disabling, and severe incomplete paralysis of the minor upper extremity is rated as 40 percent disabling.  Complete paralysis of the median nerve is rated as 70 percent disabling for the major extremity and 60 percent disabling for the minor extremity.  Complete paralysis is identified by symptoms such as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.            38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  VA examination reports indicate that the Veteran is right handed, thus, for rating purposes, his right upper extremity is considered the major extremity and his left upper extremity is considered the minor extremity.  See 38 C.F.R. § 4.124a, DC 8515.

B.  Analysis

The Veteran seeks an increased evaluation for peripheral neuropathy of the right and left upper extremities.  As noted in the INTRODUCTION section above, the Board is treating these claims as an appeal of the initially assigned ratings.  For the reasons that follow, the Board finds that both upper extremities more nearly approximate the criteria of severe incomplete paralysis of the median nerve for the entire appeal period.  Thus, the Board grants increased ratings as follows:  the right upper extremity is to be rated as 50 percent disabling and the left upper extremity is to be rated as 40 percent disabling.  This decision constitutes a partial grant of the benefits sought on appeal.

In August 2004, the Veteran underwent a VA peripheral nerves examination to determine the nature and etiology of his upper extremity complaints.  He complained of subjective joint pains and cramps in the hands.  Sensory examination was normal to pain, touch, vibration and position sense.  Motor examination showed normal power, no drift, normal grip, normal tone, and no involuntary movement, atrophy, or fasciculations.  Deep tendon reflexes were symmetrically normal in both extremities.  The Veteran presented with normal gait, speech, and appearance.  Cranial nerves were normal with isocoric pupils and no neurophthalmological signs.  Mental and cerebellar examinations were also normal.  The examiner wrote that the Veteran's symptoms suggested early peripheral neuropathy to be verified by electrodiagnosis.  After completing that testing, the examiner confirmed that the Veteran had carpal tunnel syndrome (CTS) in both upper extremities, at least as likely as not related to his service-connected diabetes.  Parenthetically, the Board notes that since this examination, the terms peripheral neuropathy and CTS have been used interchangeably and refer to the same condition.

The Veteran underwent a private nerve conduction study the following month in September 2004.  At that time, the Veteran complained of pain, cramps, numbness, and tingling in the upper extremities.  The study showed that the Veteran had severe bilateral CTS, with the right side being worse than the left.

In initially weighing these two records, the Board favors the objective evidence of the September 2004 private nerve conduction study over the subjective assessment of the VA examiner.  Resolving all reasonable doubt in favor of the Veteran, the Board, therefore, finds that his peripheral neuropathy more nearly approximates the criteria of severe incomplete paralysis of the median nerve, corresponding to an initial 50 percent rating for the right upper extremity and an initial 40 percent rating for the left upper extremity.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.124a, DC 8515.

In May 2009, the Veteran underwent an additional VA peripheral nerves examination.  The examination report showed a medical history of paresthesias, loss of sensation, and pain.  On physical examination, hand grip and pincer grasp were weakened, with muscle strength rated as 3 out of 5.  Sensory function report showed decreased vibration, pain, and light touch.  Reflex testing showed bilateral bicep, tricep, and brachioradialis reflexes at +1.  There was no muscle atrophy, abnormal muscle tone or bulk, or tremors, tics, or other abnormal movements.

The Veteran underwent another VA examination in May 2011.  The examination report showed that the median and ulnar nerves were affected.  On physical examination, reflex and sensory testing produced the same results as the May 2009 VA examination.  Motor testing showed that elbow flexion and extension, wrist flexion and extension, finger flexion and abduction, and thumb opposition were each rated as 5 (indicating active movement against full resistance) on the left side and 4 (indicating active movement against some resistance) on the right side.  The examination report referenced a June 2010 nerve conduction study that characterized the neuropathies as moderate to severe right median wrist neuropathy, worse in the sensory nerve, asymptomatic; and moderate left carpal tunnel syndrome, symptomatic.  The occupational effects of the neuropathies were decreased manual dexterity, decreased strength, and pain.  The effects on usual daily activities were noted as unable to cook, drive, or do the dishes due to loss of strength in hands.

The Veteran underwent his most recent VA examination in May 2014.  The examination report noted bilateral symptoms of severe constant pain, severe paresthesias and/or dysesthesias, and severe numbness.  Strength testing of elbow flexion and extension, wrist flexion and extension, grip, and pinch revealed each was rated as 4 out of 5 (indicating less than normal strength) bilaterally.  Deep tendon reflexes were absent in the biceps, triceps, and brachioradialis bilaterally.  Light touch testing showed decreased results in the should area, inner/outer forearm, and hands/fingers bilaterally.  Position sense and vibration sensation were decreased bilaterally.  There was no muscle atrophy.  The Veteran did exhibit trophic changes, described as loss of extremity hair and shiny/smooth skin bilaterally.  The examiner characterized the peripheral neuropathy as severe incomplete paralysis of the median nerve bilaterally.

Upon review of these records since the 2004 VA examination and private nerve studies, it appears that the Veteran's disability has worsened over time; however, using the May 2009 VA examination as a starting point it appears that the disability worsened from moderate to severe incomplete paralysis of the median nerve in the right upper extremity and moderate incomplete paralysis of the median nerve in the left upper extremity to severe incomplete paralysis of the median nerve on both sides.  This progression is in contradiction with the objective findings of the September 2004 private nerve conduction study, which showed that the Veteran's disability was already severe on both sides at that point in time.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's peripheral neuropathy did more nearly approximate severe incomplete paralysis of the median nerve, bilaterally, for the entire appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3, 4.7, 4.124a, DC 8515.

In summary, the Veteran's peripheral neuropathy more nearly approximates severe incomplete paralysis of the median nerve, corresponding to a 50 percent rating for the right upper extremity and a 40 percent rating for the left upper extremity pursuant to DC 8515.  These ratings are in effect for the entire appeal period.  

Although this decision represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of this issue would be premature and that additional evidentiary development is necessary, as outlined in the REMAND section of the decision below.  In light of that forthcoming development, VA's duties to notify and assist have not yet been complete and, thus, need not be addressed at this time.

ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder is reopened; to this limited extent only, the appeal is granted.

The claim of entitlement to service connection for hypertension is reopened; to this limited extent only, the appeal is granted.

An effective date earlier than November 24, 2010 for the grant of service connection for GERD is denied.

An initial 50 percent rating for peripheral neuropathy, right upper extremity, associated with diabetes mellitus type II, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial 40 percent rating for peripheral neuropathy, left upper extremity, associated with diabetes mellitus type II, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that additional development is required prior to adjudication of the remaining issues on appeal.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.                38 U.S.C.A. § 5103A(c).

A.  Reopened Claims

Above the Board granted the Veteran's request to reopen claims of entitlement to service connection for an acquired psychiatric disorder and hypertension.  Both claims are remanded so that the Veteran may be scheduled for new VA examinations.

As it pertains to the acquired psychiatric disorder, the Veteran's claim includes a secondary theory of entitlement as associated with the Veteran's physical service-connected disabilities.  This theory was addressed in an April 2012 VA examination report, wherein the examiner concluded that the Veteran's condition was less likely than not proximately due to or the result of his service-connected disabilities.  In reaching this conclusion, the examiner reasoned that the Veteran has many serious issues that can exacerbate a depressive disorder and the examiner acknowledged that the Veteran had stated that his main concerns at present are the future and well-being of his children.  The examiner wrote that the Veteran's past VA psychiatric interventions mention complaints of neuropathic pain, but the pain is apparently under control with medications.  The examiner wrote that due to the inconsistency with which the Veteran has pursued psychiatric interventions for his depression and the paucity of evidence relating his depression to his service-connected conditions, it was his opinion that they were unrelated.

Where VA provides an examination to assist a Veteran in substantiating his claim, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the April 2012 VA examiner attempted to address whether the Veteran's psychiatric condition was secondary to his service-connected conditions, however the examiner's opinion did not consider whether the service-connected conditions may have aggravated his psychiatric condition.  See 38 C.F.R. § 3.310(b) (Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected).  While the Board acknowledges that the examiner did state that the Veteran's many serious conditions could exacerbate his depressive disorder, this statement did not constitute a clear opinion on the matter.  Accordingly, the April 2012 VA medical opinion is inadequate to decide the claim.  See Barr, 21 Vet. App. at 311.  On remand, the Veteran should be afforded a new VA examination.

As it pertains to hypertension, in November 2016, the Veteran submitted treatise evidence that lends support to the theory that his hypertension may be related to his service-connected diabetes.  Based on this same treatise, the Veteran's representative called into question the medical basis for the July 2004 and January 2012 VA examination report conclusions.  On remand, the Veteran should be scheduled for a new VA examination to determine the nature and etiology of his hypertension.  The examination report should consider whether the disease is related to his active service, to include exposure to herbicides in the Republic of Vietnam, and whether it may be secondary to his service-connected diabetes.

B.  Original Claims for Service Connection

The Veteran seeks service connection for peripheral neuropathy of the right and left lower extremities, to include as secondary to service-connected diabetes.  A review of the claims file shows that since filing these claims, the Veteran underwent VA examinations in May 2011 and May 2014; however these examinations primarily considered the severity of his peripheral neuropathy of the right and left upper extremities.  The examination reports did not address peripheral neuropathy of the lower extremities and no etiological opinions were provided.  Accordingly, remand is required to schedule a VA examination that specifically addresses the nature and etiology of his peripheral neuropathy of the right and left lower extremities.            38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

C.  Increased Rating Claims

The Veteran seeks increased evaluations for his GERD, diabetes, and peripheral neuropathy of the right and left upper extremities.  Additionally, the Board has found that a claim of entitlement to TDIU prior to April 2, 2012 is part-and-parcel of these claims.  See Rice, 22 Vet. App. at 453.  

As it pertains to GERD and diabetes, the Veteran most recently underwent VA examinations to determine the severity of these diseases in May 2014; the most recent adjudication of these claims, however, was in a supplemental statement of the case (SSOC) issued earlier that same month.  Generally, the Board may not consider additional evidence not previously reviewed by the AOJ unless a waiver of initial AOJ review is obtained from the Veteran.  38 C.F.R. § 20.1304(c).  A review of the claims file reveals that the Veteran has not filed such a waiver.  Accordingly, remand for initial consideration by the AOJ and issuance of a SSOC is necessary.

Additionally, with regard to the diabetes, the Board requires further development in the form of a new VA examination.  The Board recognizes that the Veteran's diabetes requires multiple injections of insulin each day, a treatment that tends to show his disease is of greater severity than that represented by his schedular rating under 38 C.F.R. § 4.119, DC 7913.  However, because the ratings criteria of DC 7913 are conjunctive and because medical records do not show a prescription of regulation of activities to treat the diabetes, a higher schedular rating would not be warranted.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  Despite this fact, the Board understands that the Veteran has service-connected physical impairments that make exercise impractical and that may render a prescription of regulation of activities as unnecessary.  Thus, on examination, the examiner should answer whether the Veteran's diabetes is of such severity that it would normally warrant a prescription of regulation of activities.  Additionally, the Board notes that a July 2011 VA examination report diagnosed diabetic nephropathy.  As this is necessarily a complication of diabetes, on remand, it should be service connected and assigned an appropriate rating.

As it pertains to the Veteran's peripheral neuropathy of the right and left upper extremities, a May 2016 Primary Care Note indicates that the Veteran complained of worsening symptoms.  Accordingly, remand is necessary to arrange for a new VA examination to determine the current severity of the Veteran's peripheral neuropathy of the right and left upper extremity.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  On examination, in addition to documenting the current state of the Veteran's disabilities, the examiner should identify that relevant past surgical treatments as well.  The Board acknowledges that the Veteran underwent a right carpal tunnel release surgery in September 2011; a May 2012 Hand Surgery Outpatient Note shows that the Veteran was scheduled for a left carpal tunnel release surgery in July 2012, however it is unclear if this procedure occurred. 

Finally, regarding the issue of entitlement to a TDIU, as decisions on the increased rating and service connection claims remanded herein will impact decisions on this issue, it is inextricably intertwined with the other claims being remanded. Thus, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

D.  Manlincon

A November 2014 rating decision granted service connection for thrombosis, TIA or cerebral infarction.  In April 2015, the Veteran filed a timely notice of disagreement (NOD) with the initial evaluation of this disability, thereby placing the issue in appellate status.  See Manlincon, 12 Vet. App. at 240-41.  Subsequently, a March 2016 rating decision awarded a partial grant of the claim for an increased initial evaluation, however because this was a partial grant the claim remains on appeal.  See AB, 6 Vet. App. at 38 (where a claimant has filed a NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  As an SOC has not yet been issued, remand is required for the issuance of a SOC.  See Manlincon, 12 Vet. App. at 240-41. 

Accordingly, these claims are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to provide a current diagnosis for the Veteran's acquired psychiatric disorder(s).  

It should be noted that the most recent diagnosis for his condition is general anxiety disorder and major depression, single episode, mild.  Historically, the Veteran's psychiatric problems have also been ascribed diagnoses of panic disorder without agoraphobia, depressive disorder, and PTSD (though multiple examiners have ruled out a diagnosis of PTSD as the Veteran did not meet the DSM criteria).  Thus, the examiner is also asked to opine on the state of the Veteran's psychiatric diagnoses over time.  If any of these psychiatric disorders are ruled out, a complete explanation should be provided.  It should also be noted if they existed at one point in time and then resolved, or if the Veteran's condition progressed over time from one diagnosis to another.

For each diagnosed disorder, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred in or is otherwise related to the Veteran's active service.

For each diagnosed disorder, the examiner is also asked to answer whether it is at least as likely as not proximately caused or aggravated by the physical effects of his service-connected disabilities.

The examiner should note that the second question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of the psychiatric disorder beyond its natural progression.  If aggravation is found, to the extent possible, the examiner should establish a baseline level of severity of the psychiatric disorder prior to its aggravation.

Pertaining specifically to the opinion on aggravation, the examiner should note that the April 2012 VA examiner did find that the Veteran's serious medical conditions could exacerbate his depression.  The Board also recognizes that the Veteran has long complained of pain affecting his emotional state in VA Psychiatry Consults.

A complete rationale must be provided for all opinions expressed.  The rationale must discuss the pertinent evidence of record, to include the Veteran's lay statements.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The examination should be performed by a physician.  The entire claims file must be reviewed in conjunction with the examination.

The physician should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset during, or is otherwise related to, his active service.

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

The physician is also asked to answer whether it is at least as likely as not that the Veteran's hypertension is proximately caused or aggravated by his service-connected diabetes mellitus type II.

The physician should note that this question requires two separate opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of the hypertension beyond its natural progression.  If aggravation is found, to the extent possible, the physician should establish a baseline level of severity of the hypertension prior to its aggravation.

In addressing whether the hypertension is proximately caused or aggravated by the diabetes mellitus type II, the physician should discuss the treatise evidence submitted by the Veteran in November 2016.

The physician should provide a complete rationale or explanation for all opinions reached.

4.  Schedule the Veteran for a VA examination to determine the current severity of his diabetes and diabetic complications.  The examination should be performed by a physician.  The entire claims file must be reviewed.

The Veteran has a current diagnosis of diabetes mellitus type II, and diabetic complications of GERD, peripheral neuropathy of the right and left upper extremities, and nephropathy.  

For each disability, the examiner should describe all symptomatology and related functional effects.

As it pertains to the diabetes mellitus type II, the examiner is also asked to opine on the Veteran's potential for treatment by a regulation of activities.  The Board recognizes that the Veteran is prescribed multiple injections of insulin each day, which, according to the schedular rating criteria, indicates that the diabetes mellitus type II is relatively severe.  He is not, however, prescribed a regulation of activities, which makes a higher schedular rating not possible due to the conjunctive nature of the diagnostic code.  Thus, the Board's concern lies with whether the Veteran's physical impairments would preclude him from physical activity in such a way that the prescription of regulation of activities to treat diabetes mellitus type II would be unnecessary.  In other words, is the Veteran's diabetes mellitus type II of such severity that it would typically be treated with a regulation of activities.

A complete rationale must be provided for all opinions expressed.

5.  Schedule a VA examination to determine the nature and etiology of the Veteran's peripheral neuropathy of the lower extremities.  The examination should be conducted by a physician.  The entire claims file must be reviewed in conjunction with the examination.

The physician is asked to confirm a diagnosis of peripheral neuropathy of the lower extremities.  If this diagnosis is ruled out, or an alternative diagnosis provided, a complete explanation should be provided.

For each diagnosed disability, the physician is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred in or is otherwise related to the Veteran's active military service.

For each diagnosed disability, the physician should also answer whether it is at least as likely as not that it was proximately caused or aggravated by his service-connected diabetes.

The physician should note that this second question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the physician should establish a baseline level of severity of the disability before its aggravation.

A complete rationale must be provided for all opinions expressed.  The rationale must discuss the pertinent evidence of record, to include the Veteran's lay statements.

6.  Issue a statement of the case for the issue of entitlement to an increased initial evaluation for thrombosis, TIA or cerebral infarction associated with diabetes mellitus type II.

The issuance should include notice of the need to file a substantive appeal to the Board to perfect this claim.

7.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


